Fourth Court of Appeals
                                San Antonio, Texas
                                        July 2, 2014

                                   No. 04-14-00302-CR

                                   Arturo Neri PRADO,
                                         Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                                   Trial Court No. 4217
                   Honorable Stephen B. Ables, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF JURISDICTION.

      It is so ORDERED on July 2, 2014.


                                              _____________________________
                                              Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of July, 2014.

                                              _____________________________
                                              Keith E. Hottle, Clerk